 1

 2                                                                  JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11 SONG YUNE,                             Case No.: 2:19-cv-00933-FMO (DFMx)
12                                        ORDER GRANTING STIPULATION
               Plaintiff,                 [18] FOR DISMISSAL OF THE
13                                        ENTIRE ACTION
14       vs.
                                          Complaint Filed: February 07, 2019
15 CM TIME, INC. d/b/a IT’S BOBA; and     Trial Date:      None
16 DOES 1 through 10 inclusive,

17             Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                        ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7         DATED: June 21, 2019                     ____________/s/_________________
 8                                                  Fernando M. Olguin
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                              ORDER
